DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submissions filed 12/17/2020, are acknowledged and have been fully considered.  Claims 1-14 are pending and have been examined on the merits. Please note that the certified copies of papers required by 37 CFR 1.55, specifically GB2019317.3, have not been provided in the instant application. Appropriate correction is required. 
	
EXAMINER’S COMMENT
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The amendment is presented to address mere grammatical and formal matters not affecting the scope of the invention as claimed. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
 In the Claims:


Claims 1-14 have been amended to read as follows:
--
II. AMENDMENTS TO THE CLAIMS Prior to examination please amend claims 3, 4 and 7-11 and add new claims 13 and 14 as follows:

1. A composition comprising effective amounts of: 
D-mannose; 
extract from one of Boswellia serrata, Boswellia sacra, or Boswellia carteri containing boswellic acids, terpenes, and incensole acetate; 
pumpkin seed extract; 
turmeric extract; 
green tea extract containing polyphenolic catechins; and 
Piper nigrum.

2. The composition according to claim 1, comprising: 
D-mannose from 400 mg-500 mg per single dose; 
extract from one of Boswellia serrata, Boswellia sacra, or Boswellia carteri containing boswellic acids, terpenes, and incensole acetate from 100-200 mg per single dose;
pumpkin seed extract from 100-200 mg per single dose; 
turmeric extract from 100 mg per single dose; 
green tea extract containing polyphenolic catechins from 30 mg per single dose; and, Piper nigrum from 5mg per single dose.

3. The composition according to claim 1, in the form of a powder, comprising: 
D-mannose in an amount from 400-500 mg per single dose; 
from 100-200 mg per single dose Boswellia extract having at least 65% boswellic acid;
water soluble pumpkin seed extract from 100-200 mg per single dose; 
from 100-200 mg per single dose turmeric extract containing 65-95% curcuminoids; 
green tea (-)-epigallocatechin-3-gallate (EGCG) extract from 30-50 mg per single dose; and, 
Piper nigrum from 5-10 mg per single dose.

4. The composition according to claim 1, in the form of a liquid or gel, comprising: 
D-mannose in an amount from 400-500 mg per single dose; 
from 100-200 mg per single dose Boswellia extract having at least 65% boswellic acid; 
pumpkin seed oil extract from 100-200 mg per single dose; 
from 100-200 mg per single dose turmeric extract containing 65-95% curcuminoids; 
green tea EGCG extract, from 30-50 mg per single dose; and, 
Piper nigrum from 5-10 mg per single dose.

5. The composition according to claim 1, in the form of a liquid or gel, comprising: 
D-mannose in an amount from 1500-1700 mg per single dose; 
from 300-500 mg per single dose Boswellia extract having at least 65% boswellic acid; 
pumpkin seed oil extract, from 500-700 mg per single dose; 
from 500-700 mg per single dose turmeric extract containing 65-95% curcuminoids; 
green tea EGCG extract, 
from 90-150 mg per single dose; and, 
Piper nigrum from 5-20 mg per single dose.

6. The composition according to claim 1, in the form of a powder in a capsule, comprising: 
D-mannose 400 mg; 
pumpkin seed extract equivalent to 150 mg; 
turmeric extract equivalent to 150 mg; 
Boswellia serrata extract equivalent to 100 mg; 
green tea extract 95% polyphenols 30 mg;
 black pepper 5 mg; and 
optionally, a pharmaceutically acceptable carrier, excipient or diluent.

7.  The composition according claim1, wherein the pumpkin seed extract is from the seeds of one of Cucurbitaceae maxima, Cucurbitaceae pepo or Cucurbitaceae moschata.

8.  The composition according to claim 1 suitable for use in combating and reliving the symptoms of a urinary tract infection (UTI).

9.  The composition according to claim 1 suitable for use in combating the recurrence of a urinary tract infection.

10.  A composition according to claim 1 suitable for use as an antispasmodic for those suffering with overactive bladder syndrome.

11.  The composition according to claim 1 suitable for use in combating post-coital and/or sexual-activity triggered UTIs.

12. A composition for use in the treatment of a urinary tract infection, by administering four capsules three times a day for a minimum of 5 days, wherein the capsule comprises: 
D-mannose 400 mg, 
pumpkin seed extract 10:1, equivalent to 150 mg,
turmeric extract 10:1, equivalent to 150 mg, 
Boswellia serrata extract 5:1, equivalent to 100 mg, 
green tea extract 95% with polyphenols 30 mg, 
black pepper 5 mg; and 
optionally, a pharmaceutically acceptable carrier, excipient, or diluent.

13. The composition according to claim 2, in the form of a powder comprising: 
D-mannose in an amount from 400-500 mg per single dose; 
from 100-200 mg per single dose Boswellia extract having at least 65% boswellic acid; 
water soluble pumpkin seed extract from 100-200 mg per single dose; 
from 100-200 mg per single dose turmeric extract containing 65-95% curcuminoids; 
green tea EGCG extract, from 30-50 mg per single dose; and, 
Piper nigrum from 5-10 mg per single dose.

14. The composition according to claim 2, in the form of a liquid or gel, comprising: 
D-mannose in an amount from 400-500 mg per single dose; 
from 100-200 mg per single dose Boswellia extract having at least 65% boswellic acid; 
pumpkin seed oil extract from 100-200 mg per single dose; 
from 100-200 mg per single dose turmeric extract containing 65-95% curcuminoids; 
green tea EGCG extract, from 30-50 mg per single dose; and, 
Piper nigrum from 5-10 mg per single dose.
--

Reasons for Allowance, with Relevant Prior Art:
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a composition for treating comprising the multicomponent formulation of effective amounts of D-mannose; a Boswellia serrata, Boswellia sacra, or Boswellia carteri extract containing boswellic acids, terpenes, and incensole acetate; pumpkin seed extract; turmeric extract; green tea extract containing polyphenolic catechins, optionally EGCG; and Piper nigrum disclosed as suitable for treating UTIs and symptoms/diseases thereof. Although the individual components may have activity in certain compositions the effect in a multicomponent composition as instantly claimed was not taught or reasonably suggested by the prior art. 
Smith, Joyce  2019 and Reygaert 2013 (citations #11 and 10 respectively on IDS) are each considered close prior art, teaching providing green tea extract for UTIs, however each does not teach effects in a combined formulation such as instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-14 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655